EX-99.1 For Additional Information, please contact CFCRE 2016-C7 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2016-C7 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 - 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer CCRE Commercial Mortgage Securities, L.P. Midland Loan Services, a Division of PNC Bank, Midland Loan Services, a Division of PNC Park Bridge Lender Services LLC National Association Bank, National Association 110 East 59th Street 10851 Mastin Street 10851 Mastin Street 600 Third Avenue 6th Floor Building 82, Suite 300 Building 82, Suite 300 40th Floor New York, NY 10022 Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: aorso@cantor.com Contact: Heather Wagner Contact: Heather Wagner Contact: David Rodgers Phone Number: (913) 253-9570 Phone Number: (913) 253-9570 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Pass-Through Class CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 12532BAA5 1.971300% 20,266,000.00 18,141,799.10 251,244.60 29,802.44 0.00 0.00 281,047.04 17,890,554.50 30.11% A-2 12532BAC1 3.585300% 184,000,000.00 184,000,000.00 0.00 549,746.00 0.00 0.00 549,746.00 184,000,000.00 30.11% A-SB 12532BAB3 3.643600% 28,337,000.00 28,337,000.00 0.00 86,040.58 0.00 0.00 86,040.58 28,337,000.00 30.11% A-3 12532BAD9 3.838500% 224,436,000.00 224,436,000.00 0.00 717,914.66 0.00 0.00 717,914.66 224,436,000.00 30.11% A-M 12532BAE7 4.161500% 42,439,000.00 42,439,000.00 0.00 147,174.92 0.00 0.00 147,174.92 42,439,000.00 23.59% B 12532BAF4 4.509204% 35,095,000.00 35,095,000.00 0.00 131,875.44 0.00 0.00 131,875.44 35,095,000.00 18.19% C 12532BAG2 4.589604% 32,645,000.00 32,645,000.00 0.00 124,856.36 0.00 0.00 124,856.36 32,645,000.00 13.17% D 12532BAL1 4.589604% 35,094,000.00 35,094,000.00 0.00 134,222.98 0.00 0.00 134,222.98 35,094,000.00 7.78% E 12532BAN7 3.456000% 16,323,000.00 16,323,000.00 0.00 47,010.24 0.00 0.00 47,010.24 16,323,000.00 5.27% F 12532BAQ0 3.456000% 7,346,000.00 7,346,000.00 0.00 21,156.48 0.00 0.00 21,156.48 7,346,000.00 4.14% G 12532BAS6 3.456000% 26,932,725.00 26,932,725.00 0.00 75,944.49 0.00 0.00 75,944.49 26,932,725.00 0.00% V 12532BBC0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 12532BBE6 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 652,913,725.02 650,789,524.10 251,244.60 2,065,744.59 0.00 0.00 2,316,989.19 650,538,279.50 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12532BAH0 0.940120% 457,039,000.00 454,914,799.10 356,395.49 0.00 356,395.49 454,663,554.50 X-B 12532BAJ6 0.270719% 77,534,000.00 77,534,000.00 17,491.64 0.00 17,491.64 77,534,000.00 X-E 12532BAW7 1.133604% 16,323,000.00 16,323,000.00 15,419.85 0.00 15,419.85 16,323,000.00 X-F 12532BAY3 1.133604% 7,346,000.00 7,346,000.00 6,939.55 0.00 6,939.55 7,346,000.00 X-G 12532BBA4 1.133604% 26,932,725.00 26,932,725.00 25,442.55 0.00 25,442.55 26,932,725.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 12532BAA5 895.18400770 12.39734531 1.47056351 0.00000000 0.00000000 882.78666239 A-2 12532BAC1 1,000.00000000 0.00000000 2.98775000 0.00000000 0.00000000 1,000.00000000 A-SB 12532BAB3 1,000.00000000 0.00000000 3.03633342 0.00000000 0.00000000 1,000.00000000 A-3 12532BAD9 1,000.00000000 0.00000000 3.19875002 0.00000000 0.00000000 1,000.00000000 A-M 12532BAE7 1,000.00000000 0.00000000 3.46791677 0.00000000 0.00000000 1,000.00000000 B 12532BAF4 1,000.00000000 0.00000000 3.75767032 0.00000000 0.00000000 1,000.00000000 C 12532BAG2 1,000.00000000 0.00000000 3.82467024 0.00000000 0.00000000 1,000.00000000 D 12532BAL1 1,000.00000000 0.00000000 3.82467031 0.00000000 0.00000000 1,000.00000000 E 12532BAN7 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 F 12532BAQ0 1,000.00000000 0.00000000 2.88000000 0.00000000 0.00000000 1,000.00000000 G 12532BAS6 1,000.00000000 0.00000000 2.81978485 0.00000000 0.00000000 1,000.00000000 V 12532BBC0 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 12532BBE6 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 12532BAH0 995.35225462 0.77979229 0.00000000 994.80253217 X-B 12532BAJ6 1,000.00000000 0.22559961 0.00000000 1,000.00000000 X-E 12532BAW7 1,000.00000000 0.94467010 0.00000000 1,000.00000000 X-F 12532BAY3 1,000.00000000 0.94467057 0.00000000 1,000.00000000 X-G 12532BBA4 1,000.00000000 0.94467047 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 650,789,524.10 650,828,604.30 251,244.60 0.00 0.00 0.00 650,538,279.50 650,565,507.57 251,244.60 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 29,802.44 0.00 29,802.44 0.00 0.00 0.00 29,802.44 0.00 A-2 08/01/2017 - 08/30/2017 30 549,746.00 0.00 549,746.00 0.00 0.00 0.00 549,746.00 0.00 A-SB 08/01/2017 - 08/30/2017 30 86,040.58 0.00 86,040.58 0.00 0.00 0.00 86,040.58 0.00 A-3 08/01/2017 - 08/30/2017 30 717,914.66 0.00 717,914.66 0.00 0.00 0.00 717,914.66 0.00 X-A 08/01/2017 - 08/30/2017 30 356,395.49 0.00 356,395.49 0.00 0.00 0.00 356,395.49 0.00 X-B 08/01/2017 - 08/30/2017 30 17,491.64 0.00 17,491.64 0.00 0.00 0.00 17,491.64 0.00 X-E 08/01/2017 - 08/30/2017 30 15,419.85 0.00 15,419.85 0.00 0.00 0.00 15,419.85 0.00 X-F 08/01/2017 - 08/30/2017 30 6,939.55 0.00 6,939.55 0.00 0.00 0.00 6,939.55 0.00 X-G 08/01/2017 - 08/30/2017 30 25,442.55 0.00 25,442.55 0.00 0.00 0.00 25,442.55 0.00 A-M 08/01/2017 - 08/30/2017 30 147,174.92 0.00 147,174.92 0.00 0.00 0.00 147,174.92 0.00 B 08/01/2017 - 08/30/2017 30 131,875.44 0.00 131,875.44 0.00 0.00 0.00 131,875.44 0.00 C 08/01/2017 - 08/30/2017 30 124,856.36 0.00 124,856.36 0.00 0.00 0.00 124,856.36 0.00 D 08/01/2017 - 08/30/2017 30 134,222.98 0.00 134,222.98 0.00 0.00 0.00 134,222.98 0.00 E 08/01/2017 - 08/30/2017 30 47,010.24 0.00 47,010.24 0.00 0.00 0.00 47,010.24 0.00 F 08/01/2017 - 08/30/2017 30 21,156.48 0.00 21,156.48 0.00 0.00 0.00 21,156.48 0.00 G 08/01/2017 - 08/30/2017 30 77,566.25 0.00 77,566.25 0.00 0.00 1,621.76 75,944.49 1,936.17 Totals 2,489,055.43 0.00 2,489,055.43 0.00 0.00 1,621.76 2,487,433.67 1,936.17 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 2,738,678.27 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Total Controlling Class: G Effective as of: 12/21/2016 Controlling Class Representative: Eightfold Real Estate Capital, L.P. Effective as of: 12/21/2016 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 2,506,638.84 Master Servicing Fee - Midland Loan Services 10,328.21 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 5,150.10 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 280.20 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services LLC 1,611.93 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Monitor Fee - Park Bridge 212.95 Net Prepayment Interest Excess 0.00 Lender Services LLC Extension Interest 0.00 Total Fees 17,583.38 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected Reimbursement for Interest on Advances 0.00 2,506,638.84 ASER Amount 0.00 Principal: Special Servicing Fee 1,621.74 Scheduled Principal 251,244.60 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Taxes Imposed on Trust Fund 0.00 Excess of Prior Principal Amounts paid 0.00 Non-Recoverable Advances 0.00 Curtailments 0.00 Workout Delayed Reimbursement Amounts 0.00 Negative Amortization 0.00 Other Expenses 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 1,621.74 Total Principal Collected 251,244.60 Interest Reserve Deposit 0.00 Payments to Certificateholders & Others: Other: Interest Distribution 2,487,433.67 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 251,244.60 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 2,738,678.27 Total Funds Collected 2,757,883.44 Total Funds Distributed 2,757,883.39 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) % of % of Property # of Scheduled WAM WAC Weighted State # of Scheduled WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance (2) Avg DSCR (3) Bal. Industrial 8 66,598,645.41 10.24 111 5.1471 1.517747 Arizona 1 1,686,119.45 0.26 51 6.1670 1.400000 Arkansas 1 8,742,500.00 1.34 111 4.8835 1.550000 Lodging 4 123,053,916.10 18.92 109 4.6624 2.974745 California 6 80,668,357.64 12.40 109 4.3431 1.952868 Mixed Use 5 67,000,000.00 10.30 110 4.5016 1.772090 Florida 2 6,921,021.00 1.06 110 4.8293 1.704584 Mobile Home Park 1 4,950,000.00 0.76 111 5.3359 1.590000 Georgia 2 19,909,988.77 3.06 111 5.4138 1.316722 Hawaii 1 56,625,000.00 8.70 110 4.1995 4.470000 Multi-Family 5 77,322,010.88 11.89 111 4.7936 0.548896 Illinois 3 25,409,162.53 3.91 110 4.3459 2.393879 Office 4 62,935,000.00 9.67 110 3.9180 2.325984 Indiana 1 3,940,028.30 0.61 111 5.6890 1.280000 Retail 37 248,678,707.11 38.23 110 4.2140 2.267156 Kentucky 3 10,360,570.30 1.59 111 5.0098 1.738585 Louisiana 1 3,294,378.00 0.51 111 4.5930 2.020000 Totals 64 650,538,279.50 100.00 110 4.4728 2.069602 Maryland 1 13,200,000.00 2.03 111 5.0560 1.730000 Massachusetts 1 6,997,774.24 1.08 111 5.3630 1.260000 Michigan 3 6,554,100.50 1.01 111 4.7917 2.129972 Minnesota 3 12,119,439.70 1.86 111 5.0027 1.713628 Missouri 4 13,557,953.00 2.08 111 4.5930 2.020000 Nebraska 1 3,300,349.00 0.51 111 4.5930 2.020000 Seasoning New Jersey 1 55,422,020.27 8.52 111 4.4398 0.260000 New York 2 65,000,000.00 9.99 110 4.6385 1.514615 North Carolina 1 22,160,558.46 3.41 108 4.6400 2.190000 # of Scheduled % of WAM Weighted Ohio 5 30,926,578.65 4.75 111 5.3958 1.323934 Seasoning Balance Agg. (2) WAC Avg DSCR (3) Pennsylvania 2 22,912,913.91 3.52 111 4.9527 1.742261 Loans Bal. South Dakota 2 6,408,518.00 0.99 111 4.5930 2.020000 Tennessee 6 19,938,150.00 3.06 111 4.5930 2.020000 12 months or less 40 637,269,921.86 97.96 110 4.4531 2.080212 Texas 6 53,429,828.18 8.21 110 4.4833 1.428328 13 months to 24 months 1 13,268,357.64 2.04 104 5.4190 1.560000 Virginia 1 40,500,000.00 6.23 110 2.9882 4.390000 Washington 1 50,000,000.00 7.69 110 3.6739 2.560000 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 Wisconsin 1 6,542,309.93 1.01 111 5.5290 1.310000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Wyoming 2 4,010,659.66 0.62 111 5.3510 1.160000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 64 650,538,279.50 100.00 110 4.4728 2.069602 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM Weighted Anticipated Remaining # of Scheduled % of WAM Weighted Agg. WAC Agg. WAC Balance Loans Balance (2) Avg DSCR (3) Term (2) Loans Balance Bal. (2) Avg DSCR (3) Bal. 9,999,999 or less 19 91,034,871.53 13.99 109 4.8090 1.838719 112 months or less 41 650,538,279.50 100.00 110 4.4728 2.069602 10,000,000 to 19,999,999 10 149,197,135.17 22.93 110 4.5355 2.025062 113 months or greater 0 0.00 0.00 0 0.0000 0.000000 20,000,000 to 29,999,999 4 86,737,132.12 13.33 110 4.3684 2.232220 30,000,000 to 39,999,999 5 161,522,120.41 24.83 111 4.6358 1.781146 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 40,000,000 or greater 3 162,047,020.27 24.91 110 4.1195 2.440794 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 Remaining Amortization Term (ARD and Balloon Loans) % of Remaining Amortization # of Scheduled WAM Weighted Agg. WAC Term Loans Balance (2) Avg DSCR (3) Bal. Interest Only 16 329,720,975.00 50.68 110 3.9964 2.827321 299 months or less 3 14,134,774.61 2.17 111 5.3568 1.427066 300 months to 359 months 22 306,682,529.89 47.14 110 4.9442 1.284576 360 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Coverage Ratio Loans Balance (2) Avg DSCR (3) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Bal. 1.39 or less 9 156,265,387.13 24.02 111 4.8837 0.914661 Underwriter's Information 28 449,841,378.03 69.15 110 4.4500 2.412659 1.40 to 1.44 5 57,489,364.58 8.84 109 5.1186 1.409941 1.45 to 1.54 3 15,053,047.71 2.31 111 5.3280 1.462103 12 months or less 11 166,696,901.47 25.62 110 4.6048 1.237585 1.55 to 1.99 9 117,560,857.64 18.07 110 4.7737 1.711981 13 months to 24 months 2 34,000,000.00 5.23 110 4.1265 1.610000 2.00 to 2.49 8 151,104,622.44 23.23 110 4.2548 2.144029 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 2.50 or greater 7 153,065,000.00 23.53 110 3.7107 3.757390 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 Note Rate % of Note # of Scheduled WAM Weighted Agg. WAC Rate Loans Balance (2) Avg DSCR (3) Bal. 3.7499% or less 6 131,500,000.00 20.21 110 3.4356 2.992662 3.7500% to 4.2499% 7 139,251,583.05 21.41 110 4.1415 2.886215 4.2500% to 4.7499% 6 145,516,642.71 22.37 111 4.5389 1.388537 4.7500% to 5.2499% 11 134,080,745.13 20.61 111 4.9920 1.603770 5.2500% to 5.7499% 8 93,485,724.13 14.37 110 5.4772 1.339431 5.7500% or greater 3 6,703,584.48 1.03 96 5.8699 1.283295 Totals 41 650,538,279.50 100.00 110 4.4728 2.069602 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312004 1 LO Honolulu HI 204,769.37 0.00 4.199% N/A 11/1/26 N 56,625,000.00 56,625,000.00 9/1/17 30312011 2 MF Jersey City NJ 212,121.52 60,992.35 4.440% N/A 12/6/26 N 55,483,012.62 55,422,020.27 9/6/17 30311997 3 OF Kirkland WA 158,181.81 0.00 3.674% N/A 11/6/26 N 50,000,000.00 50,000,000.00 9/6/17 30312012 7 RT Various Various 129,995.83 0.00 4.593% 12/1/26 12/1/31 N 32,868,038.00 32,868,038.00 9/1/17 30312013 8 IN Various Various 145,926.13 32,326.32 5.363% N/A 12/6/26 N 31,598,471.73 31,566,145.41 9/6/17 30311998 9 LO New York NY 138,811.11 0.00 5.200% N/A 12/6/26 N 31,000,000.00 31,000,000.00 9/6/17 30312014 10 RT Various Various 119,000.30 0.00 4.593% 12/1/26 12/1/31 N 30,087,937.00 30,087,937.00 9/1/17 30312015 11 RT Richardson TX 79,096.00 31,307.05 4.045% N/A 11/1/26 N 22,707,890.10 22,676,583.05 9/1/17 30312016 12 LO Charlotte NC 88,652.55 27,230.92 4.640% N/A 9/1/26 N 22,187,789.38 22,160,558.46 9/1/17 30312017 13 MF Various Various 107,386.56 20,727.92 5.689% N/A 12/6/26 N 21,920,718.53 21,899,990.61 9/6/17 30312018 14 RT Chicago IL 67,980.42 0.00 4.155% N/A 11/6/26 N 19,000,000.00 19,000,000.00 9/6/17 30297981 15 MU Bethlehem PA 70,413.06 0.00 4.810% N/A 12/6/26 N 17,000,000.00 17,000,000.00 9/6/17 30312019 16 MU Venice CA 68,489.33 0.00 4.971% N/A 12/6/26 N 16,000,000.00 16,000,000.00 9/6/17 30297980 17 RT Lubbock TX 58,238.56 18,301.63 4.974% N/A 12/6/26 N 13,597,079.16 13,578,777.53 9/6/17 30312010 18 LO Los Angeles CA 61,980.21 13,986.64 5.419% N/A 5/6/26 N 13,282,344.28 13,268,357.64 9/6/17 30312020 19 IN Rockville MD 57,469.87 0.00 5.056% N/A 12/6/26 N 13,200,000.00 13,200,000.00 9/6/17 30312021 20 IN Spring Valley CA 44,643.44 0.00 4.985% N/A 12/1/26 N 10,400,000.00 10,400,000.00 9/1/17 30297969 21 IN Jonesboro AR 36,764.28 0.00 4.883% N/A 12/6/26 N 8,742,500.00 8,742,500.00 9/6/17 30312022 22 RT Waco TX 31,461.75 8,774.75 4.850% N/A 10/6/26 N 7,533,242.35 7,524,467.60 6/6/17 98 30311999 23 OF Cleveland OH 29,108.92 0.00 4.840% N/A 11/6/26 N 6,985,000.00 6,985,000.00 9/6/17 30312000 24 RT Neenah WI 31,194.43 9,649.87 5.529% N/A 12/6/26 N 6,551,959.80 6,542,309.93 9/6/17 30312023 25 RT Brunswick GA 28,347.65 5,844.02 5.533% N/A 12/6/26 N 5,949,729.20 5,943,885.18 9/6/17 30312001 26 OF Various TX 25,039.09 0.00 4.887% N/A 11/6/26 N 5,950,000.00 5,950,000.00 9/6/17 30312002 27 RT Winona MN 25,291.83 7,823.92 5.529% N/A 12/6/26 N 5,312,199.62 5,304,375.70 9/6/17 30297972 28 MH Buckeye Lake OH 22,744.27 0.00 5.336% N/A 12/6/26 N 4,950,000.00 4,950,000.00 9/6/17 30312024 29 RT Rock Springs WY 18,499.32 4,118.96 5.351% N/A 12/6/26 N 4,014,778.62 4,010,659.66 9/6/17 30312025 30 RT Austin TX 12,661.61 0.00 3.974% N/A 11/1/26 N 3,700,000.00 3,700,000.00 9/1/17 30312026 31 RT Brooksville FL 16,042.07 0.00 5.035% N/A 11/6/26 N 3,700,000.00 3,700,000.00 9/6/17 30312027 32 RT Oswego IL 11,404.34 0.00 4.075% N/A 11/1/26 N 3,250,000.00 3,250,000.00 9/1/17 30297984 33 RT Collinsville IL 15,719.37 2,928.61 5.773% N/A 12/6/26 N 3,162,091.14 3,159,162.53 9/6/17 30312028 34 IN Holland MI 10,525.67 0.00 4.544% N/A 12/6/26 N 2,690,000.00 2,690,000.00 9/6/17 30312003 35 RT Adrian MI 8,813.12 4,091.53 4.465% N/A 11/6/26 N 2,292,180.51 2,288,088.98 9/6/17 30312029 36 RT New Philadelphia OH 9,233.75 1,726.11 5.765% N/A 12/6/26 N 1,860,028.61 1,858,302.50 9/6/17 30312030 37 RT Show Low AZ 8,961.60 1,414.00 6.167% N/A 12/6/21 N 1,687,533.45 1,686,119.45 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30312005 04A2B RT Fresno CA 111,197.00 0.00 3.587% N/A 11/1/26 N 36,000,000.00 36,000,000.00 9/1/17 30312006 04A2D RT Fresno CA 15,444.03 0.00 3.587% N/A 11/1/26 N 5,000,000.00 5,000,000.00 9/1/17 30312007 05A2 RT Woodbridge VA 51,463.67 0.00 2.988% N/A 11/1/26 N 20,000,000.00 20,000,000.00 9/1/17 30312008 05A3 RT Woodbridge VA 32,808.09 0.00 2.988% N/A 11/1/26 N 12,750,000.00 12,750,000.00 9/1/17 30312009 05A8 RT Woodbridge VA 19,942.17 0.00 2.988% N/A 11/1/26 N 7,750,000.00 7,750,000.00 9/1/17 30297936 06A2 MU New York NY 53,300.62 0.00 4.127% N/A 11/6/26 N 15,000,000.00 15,000,000.00 9/6/17 30297938 06A4 MU New York NY 67,514.12 0.00 4.127% N/A 11/6/26 N 19,000,000.00 19,000,000.00 9/6/17 Totals 2,506,638.84 251,244.60 650,789,524.10 650,538,279.50 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312004 1 Lodging Honolulu HI 56,625,000.00 0.00 0.00 30312011 2 Multi-Family Jersey City NJ 55,422,020.27 1,184,308.97 0.00 30311997 3 Office Kirkland WA 50,000,000.00 0.00 0.00 30312012 7 Retail Various Various 32,868,038.00 0.00 0.00 30312013 8 Industrial Various Various 31,566,145.41 0.00 0.00 30311998 9 Lodging New York NY 31,000,000.00 0.00 0.00 30312014 10 Retail Various Various 30,087,937.00 0.00 0.00 30312015 11 Retail Richardson TX 22,676,583.05 1,850,795.63 1,865,340.54 1/1/17 6/30/17 30312016 12 Lodging Charlotte NC 22,160,558.46 3,069,638.36 3,409,935.92 1/1/17 6/30/17 30312017 13 Multi-Family Various Various 21,899,990.61 0.00 0.00 30312018 14 Retail Chicago IL 19,000,000.00 0.00 0.00 30297981 15 Mixed Use Bethlehem PA 17,000,000.00 1,594,138.69 0.00 30312019 16 Mixed Use Venice CA 16,000,000.00 0.00 0.00 30297980 17 Retail Lubbock TX 13,578,777.53 1,391,817.64 0.00 30312010 18 Lodging Los Angeles CA 13,268,357.64 0.00 0.00 30312020 19 Industrial Rockville MD 13,200,000.00 1,186,662.24 0.00 30312021 20 Industrial Spring Valley CA 10,400,000.00 934,299.67 0.00 30297969 21 Industrial Jonesboro AR 8,742,500.00 0.00 0.00 30312022 22 Retail Waco TX 7,524,467.60 0.00 0.00 30311999 23 Office Cleveland OH 6,985,000.00 0.00 0.00 30312000 24 Retail Neenah WI 6,542,309.93 0.00 0.00 30312023 25 Retail Brunswick GA 5,943,885.18 0.00 0.00 30312001 26 Office Various TX 5,950,000.00 0.00 0.00 30312002 27 Retail Winona MN 5,304,375.70 0.00 0.00 30297972 28 Mobile Home Park Buckeye Lake OH 4,950,000.00 0.00 0.00 30312024 29 Retail Rock Springs WY 4,010,659.66 312,373.04 197,334.03 30312025 30 Retail Austin TX 3,700,000.00 0.00 348,727.20 1/1/17 6/30/17 30312026 31 Retail Brooksville FL 3,700,000.00 0.00 0.00 30312027 32 Retail Oswego IL 3,250,000.00 0.00 0.00 30297984 33 Retail Collinsville IL 3,159,162.53 0.00 0.00 30312028 34 Industrial Holland MI 2,690,000.00 351,344.44 0.00 30312003 35 Retail Adrian MI 2,288,088.98 0.00 0.00 30312029 36 Retail New Philadelphia OH 1,858,302.50 74,001.28 125,263.36 1/1/17 3/31/17 30312030 37 Retail Show Low AZ 1,686,119.45 0.00 0.00 30312005 04A2B Retail Fresno CA 36,000,000.00 0.00 0.00 30312006 04A2D Retail Fresno CA 5,000,000.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30312007 05A2 Retail Woodbridge VA 20,000,000.00 0.00 0.00 30312008 05A3 Retail Woodbridge VA 12,750,000.00 0.00 0.00 30312009 05A8 Retail Woodbridge VA 7,750,000.00 0.00 0.00 30297936 06A2 Mixed Use New York NY 15,000,000.00 14,449,529.00 0.00 30297938 06A4 Mixed Use New York NY 19,000,000.00 14,449,529.00 0.00 Total 650,538,279.50 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 1 0 0 0 0 0 0 4.472767% 110 $0.00 $7,524,467.60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.441392% 8/11/17 1 0 0 0 0 0 0 0 4.472929% 111 $7,533,242.35 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.441553% 7/12/17 0 0 0 0 0 0 0 0 4.473090% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.441712% 6/12/17 0 0 0 0 0 0 0 0 4.473275% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.441894% 5/12/17 0 0 0 0 0 0 0 0 4.473434% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442052% 4/12/17 0 0 0 0 0 0 0 0 4.473616% 115 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442232% 3/10/17 0 0 0 0 0 0 0 0 4.473774% 116 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442387% 2/10/17 0 0 0 0 0 0 0 0 4.474003% 117 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442613% 1/12/17 0 0 0 0 0 0 0 0 4.474158% 118 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.442767% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312022 22 2 6/6/17 39,985.00 120,613.13 2 98 7/25/17 7,551,695.67 0.00 Totals 1 39,985.00 120,613.13 7,551,695.67 0.00 Totals By Delinquency Code: Total for Status Code 2 (1 loan) 39,985.00 120,613.13 7,551,695.67 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term 30312022 22 7/25/17 98 7,524,467.60 RT TX 4.850% 7,551,695.67 726,180.00 1.42 11/6/16 10/6/26 348 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comments from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date 30312022 22 98 7/14/16 10,750,000.00 9/5/17: Loan transferred to special servicer due to the single tenant Gander Mountain filing bankruptcy, rejecting the subject lease and vacating the premises. Loan is currently due for the July 2017 loan payment. Legal counsel has been engaged, BOV rece ived, and property will be inspected. Foreclosure will be filed as Borrower has indicated they do not have the capital to carry the loan due to the vacancy. (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 39,985.00 120,613.13 55,482.84 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Advances Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) /Excess 22 7,607,155.76 7,524,467.60 1,621.74 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 7,607,155.76 7,524,467.60 1,621.74 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/Refunds Comments Document Balance at Scheduled Current Month Left to Reimburse Cross-Reference Contribution Balance Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 1,621.74 Total Interest Shortfall Allocated to Trust 1,621.74 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
